Citation Nr: 0305796	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Post-traumatic stress disorder was not shown in service.

4.  The evidence submitted in support of the claim for 
service connection for post-traumatic stress disorder does 
not establish a nexus between current post-traumatic stress 
disorder and service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
rating decisions in September and October 1999, the October 
2000 statement of the case (SOC) and the January 2002 
supplemental SOC, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence generally needed to substantiate his claim.  Letter 
dated in October 2002 advised the veteran advised of his and 
the VA's respective duties in developing his claim for an 
increased rating.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the veteran has had the 
opportunity to submit evidence and argument in support of his 
appeal and he submitted additional copies of medical records 
to the Board.  The veteran has not indicated the existence of 
any outstanding Federal government record that could 
substantiate his claim.  Nor has he referred to any other 
records that could substantiate his claim.  With respect to 
the duty to assist, the Board finds that the evidence of 
record, which includes VA and service treatment records and 
VA medical examination reports, is sufficient to dispose of 
the issue on appeal.  

The veteran was afforded a thorough VA examination.  All 
identified records have been associated with the claims file.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

Service medical records show that a 250-pound bomb struck his 
right shin in July 1965.  The impression was contusion.  In 
July 1965, it was reported that a 250 pound bomb had rolled 
across his foot.  In October 1966, the veteran refused to 
handle bombs because of his "bad back."  The veteran 
underwent a separation physical examination in November 1966.  
The clinical evaluation of the psychiatric system was normal.

DD Form 214 reflects that the veteran's last duty assignment 
was the USS Oriskany.  It also shows the veteran's specialty 
code (RD-0300); the related civilian occupation is radio 
operator.  Service personnel records indicate that the 
veteran became assigned to the USS Oriskany in March 1965 and 
was transferred from the ship in October 1966.  The veteran 
was authorized to wear the Viet Nam Service Medal for service 
in USS Oriskany from May through November 1965.  All 
personnel attached to the USS Oriskany were authorized to 
wear the Navy Unit Commendation Ribbon for meritorious 
service "while participating in combat operations" from May 
to December 1965.  Operations during that period referred to 
the Air Wing flying over 12,000 combat sorties and delivering 
over 9,700 tons of ordnance against enemy forces.  Personnel 
records also reveal that the veteran received a Captain's 
Mast in December 1963 for failure to obey a lawful order, in 
September 1964 for breach of peace and drinking as a minor, 
and in December 1964 for failure to obey a lawful regulation.  
The veteran was dropped from a Navy service school in January 
1965 for disciplinary reasons.

Post-service records indicate inpatient and outpatient 
treatment for mental disorders at a VA medical facility.  
Records from VA Medical Center (VAMC) Dallas show that the 
veteran was admitted from June to August 1987 for 
approximately 60 days.  The Axis I diagnosis was major 
depressive disorder with psychosis.  The Discharge Report 
includes a reference to the vet being called a pacifist and 
not wanting to volunteer for any further duty in a combat 
situation.  It indicates that the veteran stated that he was 
a radar tech and had helped plot combat missions and possibly 
could have bombed innocent people.  He disclosed that he once 
staged a "sit down strike."  He reported that sine then he 
was depressed, had bad dreams and difficulty sleeping, 
trouble with concentration, and weight loss.  The veteran was 
admitted for cannabis dependence and polysubstance abuse in 
March/April 1990 for approximately 25 days.

The veteran underwent an evaluation for post-traumatic stress 
disorder (PTSD) in December 1998.  The veteran's combat 
stress score was consistent with that obtained by other 
combat veterans who have PTSD.  He reported that he worked as 
a radar man, a radioman, and a cryptographer.  The veteran 
disclosed that aircraft from his ship bombed a non-strategic 
target for the crew's entertainment on July 4th and he could 
smell the burning flesh.  This incident, the veteran 
reported, broke his spirit and he was never the same.  He 
also stated that he was frightened by loose bombs falling off 
planes and being detonated as they hit the tower.  The 
veteran reported that after that he was severely disciplined, 
harassed, and humiliated for four months by his division 
officer and others; this included undergoing a Captain's 
Mast.  He also described witnessing a man being cut in half 
by a cable.  He remembered an occasion when a man fell 
overboard and he almost fell overboard on the occasion, 
hanging on only with the bend of one elbow.  The veteran 
indicated that 46 people that he had worked closely with had 
burned to death in a fire on board shortly after he left 
Vietnam.

The veteran reported being hypersensitive to sounds since 
returning from Vietnam, especially repetitive sounds.  He 
disclosed that he is always angry now and began self-
medicating his rage by smoking pot; he is depressed and has a 
hard time concentrating.  He indicated symptoms of 
hyperarousal and severe impairment in his ability to form and 
maintain meaningful relationships.  The examiner opined that 
PTSD test results suggest that symptoms are severely 
incapacitating and chronic.  The Axis I diagnosis was post-
traumatic stress disorder with depression, chronic.

The RO received a handwritten statement from the veteran in 
February 1999.  The veteran described his duties as a radar 
man and his work in the Combat Intelligence Center.  He 
described the July 4th bombing of villages and indicated that 
he was on board the USS Oriskany 12 to 15 miles offshore when 
this occurred.  He stated that he smelled the burning bodies.  

VA outpatient records dated in September 1999 and February 
2000 indicate that the veteran was diagnosed with 
PTSD/bipolar disorder.   

The veteran underwent a PTSD evaluation in April 2001.  The 
veteran discussed his stressors.  In addition to those 
previously discussed herein, the veteran also indicated that 
while serving as an Aft Lookout, he feared that he would 
drown during rough seas.  He also described seeing a plane 
come in riddled with bullet holes and a canopy covered in 
blood.  He also disclosed that he saw a friend of his walk 
into a propeller.  The veteran indicated that he felt 
tremendous guilt in that he was unable to locate a particular 
commander, who was subsequently captured by the enemy.  He 
also felt guilt over the fire on board that occurred after he 
left, resulting in the loss of 67 men.  The examiner noted 
that the veteran's Mississippi Combat Scale was within the 
expected ranged for traumatized veterans.  She concurred in 
the PTSD, chronic, severe diagnosis.

An article from www.ussoriskany.com describes the combat 
operations of the USS Oriskany from May to December 1965.  It 
also refers to the fire onboard and resulting loss of 44 men 
in October 1966.

An itemized statement of earnings from the Social Security 
Administration reflects the veteran's earnings between 
January 1966 and December 1998 from over 80 employers.

J.R.B., owner of a car business, employed the veteran for one 
year.  In a statement dated in July 2001, Mr. B. indicated 
that the veteran was somewhat antisocial.  While he was 
employed, he displayed hostility and anger toward everyone 
and was sent into a rage or depression over the smallest 
details.  Mr. B stated that he knew the veteran had PTSD and 
he encouraged him to continue in counseling.  Mr. B observed 
that the veteran received no personal calls and had no 
friends other than his son.  Mr. B. fired the veteran after 
he had an altercation with another employee with whom he had 
ongoing conflict.  The veteran reacted to his termination 
with a "very vocal, emotional response almost bordering on 
violence."

The veteran testified in a personal hearing in July 2001.  
The testimony indicates as follows:

He has been in treatment for PTSD since 1981 and currently 
receives care at Fort Worth Clinic.  (T. at p. 2)  He saw 
bombs or rockets come out of their pods as planes landed and 
he did not know where they would go.  There was no way for 
him to protect  himself.  He saw a person cut in half by 
arresting gears.  (T. at p. 3)  He saw a plane come back all 
shot up and the canopy splattered with blood.  He could not 
see the pilot.  He was traumatized by his inability to 
recover one particular pilot.  (T. at p. 4)  There was a fire 
aboard the ship two days after he had departed.  (T. at pp. 
5-6)  He fell into an elevator pit when he was down in a 
magazine and thought he was dead.  (T. at p. 10).

VA outpatient records show continued individual therapy and 
medical follow-up with a primary diagnosis of PTSD between 
September 1999 and October 2001.  A January 2001 note 
indicates that the veteran's doctors had decided that he may 
be showing an atypical form of attention-deficit 
hyperactivity disorder.  He was also suspected for bipolar 
disorder.  A March 2001 Integrated Treatment Plan indicates 
that the veteran had two problems: mood instability and 
generalized anxiety.  The indicators of mood instability were 
"bipolar illness characterized by spells of depression and 
manic excitation/ irritability, interfering with ability to 
work and be socially functional."  The indicators of the 
generalized anxiety were "patient frequently experiences 
classic spells of anxiety accompanied by physical symptoms, 
not felt to be medically caused."  Both problems were noted 
to be the active focus of mental health treatment.

The veteran underwent a VA compensation and pension (C&P) 
post-traumatic stress disorder evaluation in December 2001.  
The veteran discussed his military service, highlighting his 
stressors.  He indicated that a man was shoved into a 
propeller as a result of a racial conflict on board.  He saw 
someone cut in half by a cable that snapped.  He stated that 
two men went overboard, but he did not see that.  He did see 
planes go down, but the occupants were rescued.  He also 
described bombs skittling down the landing pad and go over 
the side, but none ever went off.  He also indicated that 
occasionally a rocket would go off, but none of them actually 
hit the ship.  He reported that he fell three feet into an 
elevator and he thought he was going to die.  The veteran 
also described navigational errors in bombing and indicated 
that he was able to smell burning flesh from a village while 
18 miles out at sea.  He indicated that he was subjected to a 
lot of mistreatment by others on board.  

The veteran indicated that he experienced nightmares about a 
seabag and an inspection that occurred while he was in 
service.  He described flashbacks of being on a carrier and 
having to see through the rain, but only being able to hear 
sounds, but not being able to hear the plane.  The mental 
status examination demonstrated that the veteran was alert 
and oriented to time, place, and person.  He was able to 
organize thoughts and express himself.  His speech was normal 
and his affect was blunted.  His mood was moderate 
depression.  There was no psychosis, delusions, 
hallucinations, or organicity.  Memory and judgment were 
good; insight was little.  The impression was depression 
major.  The examining physician concluded that he did not see 
the stresses that he had in service as PTSD stresses.

VA outpatient records dated in February 2003 indicate that 
the veteran's symptoms worsened significantly after he 
received a letter from the Board, requesting specific details 
regarding his stressors.  The veteran indicated that 
everything was "all jumbled in his mind" and that he could 
not provide names and dates.  The Psychologist Note stated 
that "inability to recall an important aspect of the 
trauma" is consistent with PTSD symptoms as shown in DSM-IV.  
The note refers to Clinical Administered PTSD Scales for DSM-
IV and further states that the veteran "met more than enough 
criterion to meet the diagnosis for PTSD."

II.  Analysis

The Court held in Cohen v. Brown, 10 Vet. App. 128 (1997), 
that the three requisite elements for eligibility for service 
connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Id.; 38 C.F.R. § 3.304(f).  With regard to the first element, 
the Court stated that a "clear diagnosis" should be an 
"unequivocal" one.  Cohen, 10 Vet. App. at 139.

The Board finds that the current record does not present 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy " and that the veteran is not entitled to 
have his lay statements accepted without need of further 
corroboration.  In this regard, the Board notes that by the 
veteran's own descriptions, he was not engaged in combat 
while serving offshore in Vietnam.  His records indicate that 
his training and primary duties in the service involved 
operating electrical equipment and radios.  His duties and, 
consequently, his purported stressors did not involve combat 
with the enemy.  As a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, supra.  This 
means that other "credible supporting evidence from any 
source" must be provided that the events alleged as the 
stressors in service occurred.  Cohen, 10 Vet. App. at 147.

A review of the record discloses a current diagnosis of PTSD; 
however, the record indicates that the veteran did not 
provide sufficient detail, e.g., dates and names of persons 
involved, to enable the RO or the Board to seek verification 
of his claimed stressors.  Thus, for example, the RO was 
unable to verify the incident of the man being shoved into a 
propeller or a man being cut in half by a cable.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The veteran was specifically 
requested, by letter dated in November 2002, to provide 
additional details regarding his service and alleged 
stressors so that an inquiry could thereafter be made to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in accordance with VA Adjudication Procedures 
Manual M21-1, Part III, Paragraph 5.14(b).  The veteran has 
not directly responded to the request.  Rather, additional 
medical records were sent to explain his lack of a response.  
While the Board sympathizes with the veteran's difficulty in 
providing additional information, it points out that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board finds that the VA examiner's assessment of the 
veteran's stressors is very probative and persuasive on the 
issues underlying service connection for PTSD.  D.E.H., M.D., 
in his competent medical opinion, found that the stresses 
that the veteran experienced in service were not PTSD 
stresses.  In this regard, the Board notes that the veteran 
was accused of a number of disciplinary infractions at three 
different Captain's Masts and was terminated from a service 
school for disciplinary reasons.  To that extent, his being 
"severely disciplined" is verified.  However, under the 
Diagnostic Criteria from DSM-IV (American Psychiatric 
Association 1994), the traumatic event must include both 
"(1) that the person experienced, witnessed, or confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others, and (2) the person's response 
involved intense fear, helplessness, or horror."  The 
situation that the veteran described in regard to harassment 
and discipline does not indicate actual or threatened death 
or serious injury, only restrictions, loss of pay, or 
reduction in rank.  The Board also notes that the veteran was 
sometimes in the vicinity of bombs, as his decorations and 
his service medical records demonstrate.  To that extent, the 
stressor regarding the loose bombs hanging from planes or 
"skittling" down the deck is verified.  However, the VA 
examiner clarified that none of the bombs ever went off; they 
just rolled over the side of the ship.  

With regard to the bombing incident and the smell of burning 
flesh, which has not been verified, the VA examining 
psychiatrist noted that the veteran was on board ship at sea, 
some 18 miles away from the blast area.  Another account 
places the veteran approximately 12 miles away.  While the 
Board emphasizes that the adjudication of claims for benefits 
under title 38 United States Code is nonadversarial, the 
Board as well as RO adjudicators, are clearly charged with 
the task of making credibility findings.  See Eddy v. Brown, 
9 Vet App. 52 (1996); Meyer v. Brown, 9 Vet App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Elkins v. Gober, 
229 F. 3d 1369 (2000); Madden v. Brown, 125 F. 3d 1477, (Fed. 
Cir. 1997), Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
physical distance from the alleged traumatic event casts 
doubt on its credulity as a stressor.

The Board notes the veteran's psychologist found the 
stressors to sufficiently support a diagnosis of PTSD.  She 
points to the veteran's scores on "Clinician Administered 
PTSD Scales for DSM-IV."  However, the Board is persuaded 
that the VA examining physician's opinion that the stressors 
are not PTSD stresses, and therefore, are not medically 
linked to the diagnosis of PTSD.  Moreover, the Board is 
unconvinced that the diagnosis is unequivocal in light of the 
VA examiner's diagnosis of major depression.  The Board also 
notes the varying psychiatric diagnoses, including bipolar 
disorder and generalized anxiety, in the outpatient records 
as recently as March 2001.  

Therefore, while the evidence does reflect a current 
diagnosis of PTSD, the evidence does not support the 
veteran's statement of stressors as PTSD stressors.  
Accordingly, the Board concludes that the veteran's PTSD is 
non-service connected.  In reaching this determination the 
Board has considered the benefit of the doubt doctrine, 
however, this doctrine may only be applied where the evidence 
for and against the claim is in approximate balance.  The 
evidence in this case is overwhelmingly against the claim and 
the benefit of the doubt doctrine does not assist the 
appellant in such circumstances.  38 U.S.C.A. § 5107(b) 
(2002).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

